CHRISTIAN, J.
The.offense is possession •of intoxicating liquor for the purpose of sale; the punishment confinement in the penitentiary for 2½ years.
 There being no sentence in the rec-ord, we are not authorized to'consider the appeal on its merits. A final judgment is necessary to confer jurisdiction upon this court. Doyle v. State, 104 Tex. Cr. R. 582, 286 S. W. 214.
The appeal is dismissed.
PER CURIAM. The foregoing opinion of -the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.